FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                   No. 05-30177
                 Plaintiff-Appellee,           D.C. No.
                v.                        CR-03-00008-RFC
JEFFREY BRIAN ZIEGLER,                      ORDER AND
             Defendant-Appellant.
                                             OPINION

        Appeal from the United States District Court
                for the District of Montana
        Richard F. Cebull, District Judge, Presiding

                  Argued and Submitted
            March 6, 2006—Seattle, Washington

                   Filed January 30, 2007

 Before: Diarmuid F. O’Scannlain, Barry G. Silverman, and
             Ronald M. Gould, Circuit Judges.

               Opinion by Judge O’Scannlain




                            1077
1080              UNITED STATES v. ZIEGLER


                        COUNSEL

David F. Ness, Assistant Federal Defender, Great Falls, Mon-
tana, argued the cause for the defendant-appellant. Anthony
R. Gallagher, Federal Defender, District of Montana, was on
the briefs.

Marcia Hurd, Assistant United States Attorney, Billings,
Montana, argued the cause for the plaintiff-appellee. William
W. Mercer, United States Attorney, District of Montana, was
on the brief.
                      UNITED STATES v. ZIEGLER                      1081
                               ORDER

  The petition for panel rehearing is GRANTED. The opin-
ion filed on August 8, 2006, is withdrawn. The superseding
opinion will be filed concurrently with this order. Further
petitions for rehearing or rehearing en banc may be filed.


                              OPINION

O’SCANNLAIN, Circuit Judge:

   We must determine whether an employee has an expecta-
tion of privacy in his workplace computer sufficient to sup-
press images of child pornography sought to be admitted into
evidence in a criminal prosecution. If there is such an expec-
tation, we must determine whether the search in this case was
reasonable under the narrow exceptions to the Fourth Amend-
ment’s warrant requirement.

                                    I

                                   A

   Frontline Processing (“Frontline”), a company that services
Internet merchants by processing on-line electronic payments,
is located in Bozeman, Montana.1 On January 30, 2001,
Anthony Cochenour, the owner of Frontline’s Internet-service
provider and the fiancé of a Frontline employee, contacted
Special Agent James A. Kennedy, Jr. of the FBI with a tip
that a Frontline employee had accessed child-pornographic
websites from a workplace computer.
  1
   Although the district court referred to the company as “Front Line,” we
use the single-word formulation which more frequently appears in the
record.
1082                   UNITED STATES v. ZIEGLER
   Agent Kennedy pursued the report that day, first contacting
Frontline’s Internet Technology (“IT”) Administrator, John
Softich. One of Softich’s duties at Frontline was to monitor
employee use of the workplace computers including their
Internet access. He informed Kennedy that the company had
in place a firewall, which permitted constant monitoring of
the employees’ Internet activities.2

   During the interview, Softich confirmed Cochenour’s
report that a Frontline employee had accessed child pornogra-
phy via the Internet. Softich also reported that he had person-
ally viewed the sites and confirmed that they depicted “very,
very young girls in various states of undress.” Softich further
informed Kennedy that, according to the Internet Protocol
address and log-in information, the offending sites were
accessed from a computer in the office of Appellant Jeffrey
Brian Ziegler, who had been employed by Frontline as direc-
tor of operations since August 2000. Softich also informed
Kennedy that the IT department had already placed a monitor
on Ziegler’s computer to record its Internet traffic by copying
its cache files.3
  2
     A firewall is a piece of “computer hardware or software that prevents
unauthorized access to private data (as on a company’s local area network
or intranet) by outsider computer users (as of the Internet).” MERRIAM-
WEBSTER’S COLLEGIATE DICTIONARY 471 (11th ed. 2003). It can also be
“programmed to analyze the network traffic flowing between [a] computer
and the Internet”; it then “compares the information it monitors with a set
of rules in its database,” and “[i]f it sees something not allowed . . . the
firewall can block and prevent the action.” NEWTON’S TELECOM DICTIONARY
392 (22nd ed. 2006). Further, “[m]ost firewall programs let you adjust the
rules to allow certain types of data to flow freely back and forth without
interference.” Id.
   3
     A cache is “a computer memory with very short access time used for
storage of frequently or recently used instructions or data.” MERRIAM-
WEBSTER’S COLLEGIATE DICTIONARY 171 (11th ed. 2003). “[I]nformation is
cached by placing it closer to the user or user application in order to make
it more readily and speedily available . . . .” NEWTON’S TELECOM DICTIO-
NARY 189 (22nd ed. 2006).
                   UNITED STATES v. ZIEGLER                1083
   Agent Kennedy next interviewed William Schneider, Sof-
tich’s subordinate in Frontline’s IT department. Schneider
confirmed that the IT department had placed a device in
Ziegler’s computer that would record his Internet activity. He
reported that he had “spot checked” Ziegler’s cache files and
uncovered several images of child pornography. A review of
Ziegler’s “search engine cache information” also disclosed
that he had searched for “things like ‘preteen girls’ and
‘underage girls.’ ” Furthermore, according to Schneider, Fron-
tline owned and routinely monitored all workplace computers.
The employees were aware of the IT department’s monitoring
capabilities.

                               B

   The parties dispute what happened next. According to testi-
mony that Softich and Schneider provided to a federal grand
jury, Agent Kennedy instructed them to make a copy of
Ziegler’s hard drive because he feared it might be tampered
with before the FBI could make an arrest. Agent Kennedy,
however, denied that he directed the Frontline employees to
do anything. According to his testimony, his understanding
was that the IT department had already made a backup copy
of Ziegler’s hard drive. As the government points out, his
notes from the Softich interview say, “IT Dept has backed up
JZ’s hard drive to protect info.” Thinking that the copy had
already been made, Kennedy testified that he instructed Sof-
tich only to ensure that no one could tamper with the backup
copy.

   Whatever Agent Kennedy’s actual instructions, the Fron-
tline IT employees’ subjective understanding of that conver-
sation seems evident from their actions during the late
evening of January 30, 2001. Around 10:00 p.m., Softich and
Schneider obtained a key to Ziegler’s private office from
Ronald Reavis, the chief financial officer of Frontline, entered
Ziegler’s office, opened his computer’s outer casing, and
made two copies of the hard drive.
1084                   UNITED STATES v. ZIEGLER
   Shortly thereafter, Michael Freeman, Frontline’s corporate
counsel, contacted Agent Kennedy and informed him that
Frontline would cooperate fully in the investigation. Freeman
indicated that the company would voluntarily turn over
Ziegler’s computer to the FBI and thus explicitly suggested
that a search warrant would be unnecessary.4 On February 5,
2001, Reavis delivered to Agent Kennedy Ziegler’s computer
tower (containing the original hard drive) and one of the hard
drive copies made by Schneider and Softich. Schneider deliv-
ered the second copy sometime later. Forensic examiners at
the FBI discovered many images of child pornography.

                                    C

   On May 23, 2003, a federal grand jury handed down a
three-count indictment charging Ziegler with receipt of child
pornography, in violation of 18 U.S.C. § 2252A(a)(2); posses-
sion of child pornography, in violation of 18 U.S.C.
§ 2252A(a)(5)(B); and receipt of obscene material, in viola-
tion of 18 U.S.C. § 1462.5 At arraignment, Ziegler entered a
plea of not guilty.

   Ziegler filed several pretrial motions. At issue here is
Ziegler’s April 23, 2004, motion to suppress the evidence
obtained from the search of Ziegler’s workplace computer.
Ziegler argued that Agent Kennedy, lacking a warrant, vio-
lated the Fourth Amendment by directing the Frontline
employees to enter his private office and to search his com-
  4
     Agent Kennedy explained that this cooperation was the reason he did
not pursue a search warrant. He testified, “At this point, counselor, every-
body at Frontline Processing is telling me they’re going to cooperate, so
I’m not going to go in and start serving search warrants on a company if
they’re going to cooperate. I have no desire to do that.”
   5
     No explanation appears in the record for the two year, three month
interval between delivery of the computer to the FBI and issuance of the
indictment. In any event, Ziegler does not raise any issue regarding such
delay.
                       UNITED STATES v. ZIEGLER                       1085
puter. The government argued that the search was voluntary
and therefore private in nature.

   On August 10, 2004, the district court held a suppression
hearing at which Agent Kennedy and Schneider testified.6
Agent Kennedy, several times, denied that he instructed Sof-
tich and Schneider to make a copy of Ziegler’s hard drive or
to undertake any search in addition to what the employees had
already done. Schneider, however, again testified that Ken-
nedy directed him to make a copy of the hard drive. Schnei-
der’s account was also reflected in a time-line he had prepared
for Kennedy.7

   On September 8, 2004, the district court entered a written
order denying Ziegler’s motion to suppress. Importantly, the
court made the factual finding that “Agent Kennedy contacted
Softich and Schneider on January 30, 2001 and directed them
to make a back-up of Defendant’s computer files.” (emphasis
added). However, citing United States v. Simons, 206 F.3d
392 (4th Cir. 2000), the court ultimately held that Ziegler had
  6
     The defense also offered the testimony of a computer forensics expert,
but that testimony was not relevant to the motion to suppress.
   7
     On appeal, the government attempts to reconcile the contradictory
accounts of the January 30, 2001, interview as a case of simple miscom-
munication. It explains that confusion ensued when Schneider told Agent
Kennedy that they were copying Ziegler’s cache files onto a second hard
drive. Kennedy, whom the government characterizes as not particularly
tech-savvy, allegedly understood Schneider to mean that the IT depart-
ment had already made a copy of Ziegler’s entire hard drive. Thus, it sug-
gests that Agent Kennedy’s instructions were only that the IT employees
should secure the copy he thought had already been made.
  There is, in short, a factual dispute concerning the extent of the govern-
ment’s involvement in the search and a corresponding legal dispute as to
whether that involvement implicates the Fourth Amendment. See United
States v. Miller, 688 F.2d 652, 658 (9th Cir. 1982). However, we need not
address these issues if Ziegler had no reasonable expectation of privacy in
any place searched or any item seized. See, e.g., United States v. Wong,
334 F.3d 831, 839 (9th Cir. 2003).
1086                  UNITED STATES v. ZIEGLER
no reasonable expectation of privacy in “the files he accessed
on the Internet” and therefore denied Ziegler’s motion.

  Ziegler subsequently entered into a written plea agreement
with the government. Pursuant to the agreement, the govern-
ment agreed to dismiss the child pornography counts in
exchange for Ziegler’s agreement to plead guilty to the receipt
of obscene material. The parties conditioned the plea agree-
ment on Ziegler’s ability to appeal the district court’s denial
of the pretrial motions, including the motion to suppress. A
change of plea hearing occurred on September 24, 2004.

  On March 4, 2005, the district court sentenced Ziegler to a
two-year term of probation and imposed a fine of $1,000.
Ziegler timely filed a notice of appeal.

                                   II

  Ziegler’s sole contention on appeal is that the January 30,
2001, entry into his private office to search his workplace
computer violated the Fourth Amendment and, as such, the
evidence contained on the computer’s hard drive must be sup-
pressed.8

                                  A

   Ziegler argues that “[t]he district court erred in its finding
that Ziegler did not have a legitimate expectation of privacy
in his office and computer.” He likens the workplace com-
puter to the desk drawer or file cabinet given Fourth Amend-
ment protection in cases such as O’Connor v. Ortega, 480
U.S. 709 (1987). Ziegler further contends that the Fourth Cir-
cuit’s Simons case is inapposite. Whereas in Simons “the per-
son conducting the search was a network administrator whose
purpose was to search for evidence of employee misconduct,”
  8
   We review de novo the district court’s denial of Ziegler’s motion to
suppress. United States v. Noushfar, 78 F.3d 1442, 1447 (9th Cir. 1996).
                   UNITED STATES v. ZIEGLER                 1087
in this case “the search was conducted at the behest of Agent
Kennedy who was undeniably seeking evidence of a crime.”

   The government, of course, views the matter quite differ-
ently. It contends that the district court’s ruling was correct—
Ziegler did not have an objectively reasonable expectation of
privacy in his workplace computer. The government argues in
its brief:

    Society could not deem objectively reasonable that
    privacy interest where an employee uses a computer
    paid for by the company; [sic] Internet access paid
    for by the company, in the company office where the
    company pays the rent . . . . This is certainly even
    more so true where the company has installed a
    firewall and a whole department of people whose job
    it was to monitor their employee’s Internet activity.

   As we know, the Fourth Amendment protects people, not
places. Katz v. United States, 389 U.S. 347, 351 (1967).
Although it is often true that “for most people, their comput-
ers are their most private spaces,” United States v. Gourde,
440 F.3d 1065, 1077 (9th Cir. 2006) (en banc) (Kleinfeld, J.,
dissenting), the validity of that expectation depends entirely
on its context. Cf. Ortega, 480 U.S. at 715 (“We have no talis-
man that determines in all cases those privacy expectations
that society is prepared to accept as reasonable.”).

   [1] In that vein, a criminal defendant may invoke the pro-
tections of the Fourth Amendment only if he can show that he
had a legitimate expectation of privacy in the place searched
or the item seized. Smith v. Maryland, 442 U.S. 735, 740
(1979). This expectation is established where the claimant can
show: (1) a subjective expectation of privacy; and (2) an
objectively reasonable expectation of privacy. See id. (citing
Katz, 389 U.S. at 351, 361); United States v. Shryock, 342
F.3d 948, 978 (9th Cir. 2003). It is Ziegler’s burden to prove
1088               UNITED STATES v. ZIEGLER
both elements. United States v. Caymen, 404 F.3d 1196, 1199
(9th Cir. 2005) (citation omitted).

   [2] The threshold question then is whether Ziegler had a
legitimate expectation of privacy in the area searched or the
object seized. If he had no such expectation, we need not con-
sider whether the search was reasonable.

                              1

   [3] The government does not contest Ziegler’s claim that he
had a subjective expectation of privacy in his office and the
computer. The use of a password on his computer and the
lock on his private office door are sufficient evidence of such
expectation. See United States v. Bailey, 272 F. Supp. 2d 822,
835 (D. Neb. 2003) (citation omitted).

                              2

   [4] But Ziegler’s expectation of privacy in his office and
workplace computer must also have been objectively reason-
able. The seminal case addressing the reasonable expectations
of private employees in the workplace is Mancusi v. DeForte,
392 U.S. 364 (1968). In Mancusi, the Supreme Court
addressed whether a union employee had a legitimate expec-
tation of privacy, and therefore Fourth Amendment standing,
in the contents of records that he stored in an office that he
shared with several other union officials. The Court held that
DeForte had standing to object to the search and that the
search was unreasonable, noting that it was clear that “if
DeForte had occupied a ‘private’ office in the union head-
quarters, and union records had been seized from a desk or a
filing cabinet in that office, he would have had standing.” Id.
at 369. That was so because he could expect that he would not
be disturbed except by business or personal invitees and that
the records would not be taken except with the permission of
his supervisors. Id. The Court thought the fact that the office
                   UNITED STATES v. ZIEGLER                 1089
was shared with a few other individuals to be of no constitu-
tional distinction.

    [5] Mancusi compels us to recognize that in the private
employer context, employees retain at least some expectation
of privacy in their offices. Id. See also Ortega v. O’Connor,
480 U.S. 709, 716 (1987) (noting that in Mancusi “this Court
. . . recognized that employees may have a reasonable expec-
tation of privacy against intrusions by police.”); id. at 730
(Scalia, J., concurring) (“In Mancusi v. DeForte, we held that
a union employee had Fourth Amendment rights with regard
to an office at union headquarters that he shared with two
other employees, even though we acknowledged that those
other employees, their personal or business guests, and
(implicitly) ‘union higher-ups’ could enter the office.”) (inter-
nal citations omitted).

   [6] Furthermore, Ziegler’s expectation of privacy in his
office was reasonable on the facts of this case. His office was
not shared by co-workers, and kept locked. See Schowengerdt
v. United States, 944 F.2d 483, 487 (9th Cir. 1991)
(“Schowengerdt would enjoy a reasonable expectation of pri-
vacy in areas given over to his exclusive use, unless he was
on notice from his [government] employer that searches of the
type to which he was subjected might occur from time to time
for work-related purposes.”); United States v. Taketa, 923
F.2d 665, 672-73 (9th Cir. 1991). And while there was a mas-
ter key, the existence of such will not necessarily defeat a rea-
sonable expectation of privacy in an office given over for
personal use. See Taketa, 923 F.2d at 673 (noting that allow-
ing the existence of a master key to overcome the expectation
of privacy would defeat the legitimate privacy interest of any
hotel, office, or apartment occupant).

  [7] Because Ziegler had a reasonable expectation of privacy
1090                   UNITED STATES v. ZIEGLER
in his office, any search of that space and the items located
therein must comply with the Fourth Amendment.9

                                    III

   [8] The next step is to inquire whether there was a search
or seizure by the government. We need not dwell upon this
matter too long. Given the district court’s factual findings, we
treat Softich and Schneider as de facto government agents.
See United States v. Reed, 15 F.3d 928, 931 (9th Cir. 1994).
While the two Frontline employees may not have scoured the
desk drawers and cabinets for evidence, as the agents did in
Mancusi, 392 U.S. at 365, they undoubtedly “searched”
Ziegler’s office when they entered to make a copy of the hard
drive of his computer. See 1 WAYNE R. LAFAVE, SEARCH AND
SEIZURE: A TREATISE ON THE FOURTH AMENDMENT, § 2.1(a) (4th
ed. 2004) (“Under the traditional approach, the term ‘search’
is said to imply some exploratory investigation, or an invasion
and quest, a looking for or seeking out.”) (internal quotation
omitted). The employees obtained a key in order to unlock the
office, entered the office, copied Ziegler’s hard drive, and left.

                                    IV

                                    A

   [9] The remaining question is whether the search of
Ziegler’s office and the copying of his hard drive were “un-
reasonable” within the meaning of the Fourth Amendment. As
in Mancusi, the government does not deny that the search and
seizure were without a warrant, and “it is settled for purposes
  9
   Had the company computer assigned to Ziegler for his business-use
only been physically located outside a private office, we might have had
to consider whether Ziegler had reasonable expectation of privacy in the
device itself, in the face of a corporate policy of monitoring the corporate
computers. See Muick v. Glenayre Electronics, 280 F.3d 741, 743 (7th
Cir. 2002). However, we leave that question for another day.
                   UNITED STATES v. ZIEGLER                1091
of the Amendment that ‘except in certain carefully defined
classes of cases, a search of private property without proper
consent is ‘unreasonable’ unless it has been authorized by a
valid search warrant.’ ” Mancusi, 392 U.S. at 370 (quoting
Camara v. Municipal Court, 387 U.S. 523, 528-529 (1967)).

   [10] One well-settled exception is where valid consent is
obtained by the government. Davis v. United States, 328 U.S.
582, 593-594 (1946); Schneckloth v. Bustamonte, 412 U.S.
218, 219 (1973). In proving voluntary consent, the govern-
ment “is not limited to proof that consent was given by the
defendant, but may show that permission to search was
obtained from a third party who possessed common authority
over or other sufficient relationship to the premises or effects
sought to be inspected.” United States v. Matlock, 415 U.S.
164, 171 (1974); see also United States v. Davis, 332 F.3d
1163, 1168-69 (9th Cir. 2003). Common authority to autho-
rize a search rests upon the premise that one “[has] assumed
the risk that one of [his] number might permit the common
area to be searched.” Matlock, 415 U.S. at 171 n. 7.

                               B

   [11] We first consider whether Frontline exercised common
authority over the office and the workplace computer such
that it could validly consent to a search. Mancusi is again
instructive. In Mancusi, the Supreme Court recognized that in
his office, DeForte retained an expectation “that records
would not be taken [by the police] except with his permission
or that of his union superiors.” 392 U.S. at 369. The Court
continued: “It is, of course, irrelevant that the Union or some
of its officials might validly have consented to a search of the
area where the records were kept, regardless of DeForte’s
wishes, for it is not claimed that any such consent was given,
either expressly or by implication.” Id. at 369-70; see also
United States v. Carter, 569 F.2d 801, 804 (4th Cir. 1978),
cert. denied 435 U.S. 973 (1978). Mancusi thus establishes
that even where a private employee retains an expectation that
1092               UNITED STATES v. ZIEGLER
his private office will not be the subject of an unreasonable
government search, such interest may be subject to the possi-
bility of an employer’s consent to a search of the premises
which it owns.

   [12] We are also convinced that Frontline could give valid
consent to a search of the contents of the hard drive of
Ziegler’s workplace computer because the computer is the
type of workplace property that remains within the control of
the employer “even if the employee has placed personal items
in [it].” Ortega, 480 U.S. at 716. In Ortega, the Supreme
Court offered an analogy that is helpful to our resolution of
this question. Ortega, 480 U.S. at 716. The Court posited a
situation where an employee brings a piece of personal lug-
gage to work and places it within his office. The Court noted
that “[w]hile . . . the outward appearance of the luggage is
affected by its presence in the workplace, the employee’s
expectation of privacy in the contents of the luggage is not
affected in the same way.” Id. (emphasis in original). The
Court further explained that “[t]he appropriate standard for a
workplace search does not necessarily apply to a piece of
closed personal luggage, a handbag or a briefcase that hap-
pens to be within the employer’s business address.” Id.

   [13] The workplace computer, however, is quite different
from the piece of personal luggage which the Court described
in Ortega. Although use of each Frontline computer was sub-
ject to an individual log-in, Schneider and other IT-
department employees “had complete administrative access to
anybody’s machine.” The company had also installed a firew-
all, which, according to Schneider, is “a program that moni-
tors Internet traffic . . . from within the organization to make
sure nobody is visiting any sites that might be unprofession-
al.” Monitoring was routine, and the IT department reviewed
the log created by the firewall “[o]n a regular basis,” some-
times daily if Internet traffic was high enough to warrant it.
Finally, upon their hiring, Frontline employees were apprised
of the company’s monitoring efforts through training and an
                   UNITED STATES v. ZIEGLER                 1093
employment manual, and they were told that the computers
were company-owned and not to be used for activities of a
personal nature.

   [14] In this context, Ziegler could not reasonably have
expected that the computer was his personal property, free
from any type of control by his employer. The contents of his
hard drive, like the files in Mancusi, 392 U.S. at 369, were
work-related items that contained business information and
which were provided to, or created by, the employee in the
context of the business relationship. Ziegler’s downloading of
personal items to the computer did not destroy the employer’s
common authority. Ortega, 480 U.S. at 716. Thus, Frontline,
as the employer, could consent to a search of the office and
the computer that it provided to Ziegler for his work.

                               C

   [15] The remaining question is, given Frontline’s ability to
consent to a search, did it consent to a search of the office and
the computer. We conclude that it did. The exact type of
employer consent that was absent in Mancusi clearly exists in
this case. While the district court found that Softich and
Schneider acted at the direction of Agent Kennedy, the record
shows that Softich and Schneider received consent to search
the office and the keys to the office from the Chief Financial
Officer of Frontline Ronald Reavis. Schneider testified:

    [W]hen I returned from the meeting with Agent Ken-
    nedy, I spoke to John Softich, and then we, in turn,
    both went up and spoke to Ronald Reavis. Explained
    the situation to him. Said that, you know, [the FBI]
    wanted a backup made of this information, that we
    were going to do it sometime at night to make sure
    that we were undisturbed. And he said that as an
    officer of the company, he was okay with that, and
    he said that we could go forward and do that. He
    gave me his — a key to the building and to the
1094                   UNITED STATES v. ZIEGLER
       offices, and then I came in sometime after 10 o’clock
       and did the copy.

In addition, Softich testified that Reavis had authorized them
to make the copy of the hard drive. Softich was asked, “So
Ron [Reavis] gave [Schneider] the key and said, Go do this?”
Softich answered in the affirmative.

  [16] This testimony makes clear that Ziegler’s superiors at
Frontline, in particular Reavis, an officer of the company,
gave consent to a search of the property that the company
owned and which was not of a personal nature.10 See United
States v. Gargiso, 456 F.2d 584, 586-87 (2d Cir. 1972)
(upholding search where FBI agent received consent of
highest-ranking corporate officer on the scene).

                                    V

   [17] Although Ziegler retained a legitimate expectation of
privacy in his workplace office, Frontline retained the ability
to consent to a search of Ziegler’s office and his business
computer. And because valid third party consent to search the
office and computer located therein was given by his
employer, the district court’s order denying suppression of the
evidence of child pornography existing on Ziegler’s computer
is

   AFFIRMED.
  10
    Here, the Frontline employees may have felt under some pressure to
cooperate with Agent Kennedy, but “this alone does not render [the
employees’] behavior involuntary.” United States v. Black, 767 F.2d 1334,
1339 (9th Cir. 1985). Moreover, it does not matter that Chris Kittner, the
owner of Frontline and a personal friend to Ziegler, objected (in some
vague sense) to cooperation with the authorities. Reavis, a corporate offi-
cer with a key to Ziegler’s office, did consent to the search. See United
States v. Sherwin, 539 F.2d 1, 7-8 (9th Cir. 1976).